Citation Nr: 1203762	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety.

7.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to November 1980 and from January to July 1991.  He also served with the Army National Guard, which included Active Duty For Training from April 5, 1999 to April 25, 1999.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The August 2006 decision denied service connection for a low back disorder (lumbar myositis, lumbar disc disease L4-L5 with disc herniation), hypertension (high blood pressure), and bilateral knee disorders (arthritis of the left and right knees).  The September 2008 decision denied service connection for a cervical spine disorder (multiple degenerative disc disease, osteopenia and muscle spasm of the cervical spine), posttraumatic stress disorder, a left shoulder disorder (left shoulder bursitis and rotator cuff tendinitis, claimed as left shoulder condition due to trauma) and sleep apnea.

As noted on the title page, the Board is recharacterizing the PTSD claim to include other psychiatric disorders that also have been claimed and diagnosed, such as anxiety.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, requesting a withdrawal of the appeal on the issue of entitlement to service connection for sleep apnea.

2.  Hypertension and arthritis of the knees were not manifest during service or in the first year following discharge from periods of active duty; and, it is not shown hypertension or a bilateral knee disorder are attributable to service.

3.  The Veteran injured his back, neck and left shoulder in April 1999, during a period of ACDUTRA.  There is competent and credible evidence indicating the Veteran's current low back, cervical spine and left shoulder disorders are related to or attributable to this ACDUTRA injury.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Hypertension and bilateral knee disabilities were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving all reasonable doubt in his favor, low back, cervical spine and left shoulder disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Sleep Apnea Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, following receipt of a Statement of the Case, a substantive appeal was filed in January 2010 appealing the issue of entitlement to service connection for sleep apnea.  In a statement submitted in July 2010, the Veteran's attorney of record stated the Veteran requested a withdrawal of the appeal in the claim for service connection for sleep apnea.  Accordingly, as there remain no allegations  of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant the Veteran's claims of entitlement to service connection for low back, cervical spine and left shoulder disorders is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

As for the remaining issues, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2005, February 2006, and October 2007.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The more recent October 2007 letter also complied with Dingess.  All required notice was provided prior to the respective, initial decisions on the claims in August 2006 and September 2008, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records (STRs), service personnel records (SPRs), VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As requested by the Veteran's attorney, the Spanish documents in the claims file were translated into English.

The Veteran was not provided with an examination with regard to the claims for hypertension and a bilateral knee disorder.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of his current hypertension or a bilateral knee disorder, or objective indication of hypertension or bilateral knee arthritis manifested to a compensable degree within one year of separation from his periods of active duty.  Competent evidence indicating the possibility that his current hypertension and bilateral knee disorder is etiologically linked to periods of active duty, including service in the Persian Gulf War, has not been provided.  The Veteran's assertion that his hypertension and bilateral knee disorder developed from active duty is also not deemed to be competent and credible, as discussed below.  Consequently, there is no reasonable possibility of substantiating these claims.  As such, a VA medical opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back, Cervical Spine and Left Shoulder Disorders

In documents of record, the Veteran contends that he injured his low back, neck and left shoulder during an incident in the reserves, while deployed in Guyana, in April 1999.  

The Veteran is essentially claiming that he injured his back, neck and left shoulder during a period of active duty for training (ACDUTRA).  Active military, naval, or air service includes any period of active duty or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

A service record, entitled "Statement of Medical Examination and Duty Status," shows the Veteran was treated at a military aid station in the Republic of Guyana in April 1999, for a line-of-duty injury in which the Veteran bounced and hit his head on the roof of a military truck, and landed back in his seat with minor whiplash of the neck.  The record shows complaints of pain on the neck and left shoulder.  

An April 1999 service treatment record confirmed this account.  The clinician diagnosed musculoskeletal sprain of the cervical spine, and also noted a mild left shoulder sprain.  No injury to the back was noted specifically from this incident (although the service treatment record did note a baseline level of lumbar pain in existence since 1991, when he was discharged from service in the Persian Gulf.)  

The Veteran's service personnel records show the date of the incident occurred during a period in April 1999 when the Veteran was ordered to training for the Puerto Rico Army National Guard, so during a period of ACDUTRA.  

Accordingly, the central question is whether the Veteran's current low back, cervical spine and left shoulder disabilities are attributable to this ACDUTRA injury in April 1999.  

A VA compensation examiner in November 2007 opined that the cervical spine and left shoulder conditions are not caused by or the result of or etiologically related to the incident of neck and left shoulder noted in military service.  The examiner reasoned that "in the absence of continuous care after the incident [in] 1999, the findings and diagnosis of DJD and DDD by MRI and X-rays [were] several years after the incident in service [and] pointing out that the condition in service was acute and transitory and resolved with military treatment given..."  

So, in reviewing the Veteran's medical history, the physician made negative comments on his claim, relying largely on the absence of post-service medical treatment for several years for neck and shoulder conditions.  Importantly, though, the physician failed to give due consideration to the Veteran's competent account of neck and left shoulder pain symptomatology beginning during and since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, pertinent evidence of record.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner's opinion against the cervical spine and left shoulder claims must be accorded limited, if any, probative value.  

Dr. E.G., D.O., offered a positive medical nexus opinion in July 2010 concerning the Veteran's lumbar spine, cervical spine and left shoulder disorders as etiologically linked to the ACDUTRA injury in 1999.  The physician opined, "[i]t is my professional opinion, within a reasonable degree of medical certainty, that this Veteran's cervical and lumbar disease was caused acutely by the trauma sustained in the transport vehicle [noted by Dr. E.G. to have occurred in 1999]."  The physician reasoned that the initial acute trauma was not transitory, but instead led to the early chronic cervical and lumbosacral diseases; and further, that striking his shoulder injured his rotator cuff and led to bursitis of the left shoulder.  Dr. E.G. further reasoned there is clear evidence in the service treatment records relating to injury to the cervical, thoracic and lumbosacral spine as well as the left upper extremity and shoulder.  Dr. E.G. reviewed the claims file, and provided a comprehensive opinion report, including consideration of the Veteran's medical records and reported symptoms.  

Therefore, the Board accords great probative weight to the private opinion that the Veteran's cervical spine and left shoulder disorders are causally related to the ACDUTRA injury in 1999.  This opinion by Dr. E.G. is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In so finding, the Board acknowledges that the private opinion may be based on an inaccurate premise concerning the etiology of the low back disorder.  A service treatment record, dated in April 1999, detailing the injuries associated with the truck incident, appeared to note that there was "no injury to [low] back."  In contrast, Dr. E.G. noted the lumbar disease was caused acutely by the trauma sustained in the transport vehicle.  Dr. E.G. reasoned that the Veteran landed with sufficient force and in such a manner that he injured his left shoulder and lumbosacral spine, and that his body size and mass need to be factored into whether he injured his lumbosacral spine.  The Board finds this explanation of the etiology of the present low back arthritis to at least be plausible, if not readily discernible from the service treatment records, and therefore probative evidence for the low back claim.  Also, to emphasize, there are no conflicting medical opinions in regards to the low back claim.

Central to his claim, the record suggests continuity of symptomatology since the confirmed injury in 1999.  The Veteran is competent to report symptoms of pain he experiences since the 1999 injury, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  As alluded to, the Veteran asserts that he has been experiencing persistent pain in his low back, neck and left upper extremities since experiencing a head injury and whiplash during the April 1999 incident during ACDUTRA.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has consistently reported experiencing continuous pain in these areas since the incident, in written statements and verbally to the VA examiner.  There are also corroborating statements of a continuity of pain from his wife.  

The Veteran's lay statements and testimony weigh the evidence in his favor, especially considering the benefit-of-the doubt doctrine that only requires an approximate balance of evidence for and against his claim.  38 C.F.R. § 3.102.  

The Board acknowledges the Veteran additionally asserts injuring his back while loading heavy boxes in his period of active duty in the Persian Gulf War, in 1991.  Similarly, another incident of an ACDUTRA injury to his low back appears to have occurred in July 1991, when service treatment records confirm he fell and injured his back in the line of duty, while performing a field training exercise.  He suffered a contusion to the lumbosacral area.  However, the Board need not consider these additional potential bases of in-service incurrence of a low back disorder.  The afore-mentioned evidence of a 1999 accident is in and of itself sufficient to establish service connection for a low back disorder, especially in the absence of any conflicting negative evidence on the low back claim.

Overall, then, it is just as likely as not his low back, cervical spine and left shoulder disorders had their onset in an April 1999 injury, during a period of confirmed ACDUTRA.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  Service connection for the low back, cervical spine and left shoulder disorders is warranted.


Hypertension and Bilateral Knee Disorder

The Veteran asserts he developed arthritis of both knees and high blood pressure due to his tours of active duty, including in the Persian Gulf.  

As a preliminary matter, the Board has first considered whether service connection is warranted on a presumptive basis.  Hypertension may be service connected on a presumptive basis if manifested to a compensable degree within one year of active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hypertension for VA purposes is established if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  See VA Training Letter 00-07 (July 17, 2000).  

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

However, there is no indication of in-service incurrence of hypertension from his two periods of active duty in 1980 and 1991.  His service treatment records are silent for any treatment, clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  Service treatment records showed the following blood pressure readings during the first period of active duty service:  110/70 at enlistment examination in September 1979, and 106/64 in July 1980.  Even in-between the two periods of active duty service, his Army National Guard service treatment records showed low blood pressure readings of 126/70 in August 1983, 120/80 in October 1987, and 120/80 in May 1988.  

Shortly before separation from his second period of active duty (in July 1991), at a June 1991 redeployment examination, he had a blood pressure reading of 130/64, with heart and vascular system were described as normal.

Similarly, the Veteran's service treatment records are silent for any objective treatment for a knee injury or disease, or clinical diagnoses of arthritis or other knee disorder.  He does not necessarily argue the contrary.  

The record also fails to show by objective evaluation that he manifested hypertension or arthritis to a degree of 10 percent within the first year following his two periods of active duty service, so by November 1981 and July 1992, respectively.  Rather, shortly after his second period of service, in July 1993, a National Guard service treatment record showed a normal blood pressure reading of 120/80.

Service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board turns to consideration of entitlement to service connection on a direct service-incurrence theory.

As mentioned, there is no evidence of in-service incurrence of any hypertension or bilateral knee disability.  The first recorded diagnoses of osteoarthritis of the knees and hypertension and is not until approximately 2002 and 2003, respectively, so several years after service.

The Board acknowledges the Veteran presently has hypertension and a bilateral knee disorder, since recent VA and private medical records show diagnoses for arterial hypertension and bilateral knee osteoarthritis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The claim for direct service connection must fail since there is no medical opinion evidence that causally relates his military service to his current hypertension and bilateral knee osteoarthritis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  Indeed, a private physician, Dr. E.G., D.O., specifically declined to opine on the etiology of these disabilities.  He said it was "difficult to say with any degree of precision if the hypertension and its sequel is service connected."  Similarly, in referencing the fact that there were no service treatment records documenting an injury or treatment of the knees, he stated that he could not state it was likely as not that the osteoarthritis of the Veteran's knees was related to his active service.  

The Board emphasizes the Veteran's lay statements in support of these particular claims are vague, offering no particular reason as to why his hypertension and knee disabilities are due to service, aside from noting an alleged history of elevated blood pressure since shortly before separation in July 1991.  The Board emphasizes that he is not competent to attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  

Although the Veteran is competent as a layperson to assert experiencing a history of bilateral knee pain since active duty, the Board also finds that any assertion made as to continuity of symptomatology to be incredible.  Indeed, any statements in that regard would be inconsistent with the record.  It is noteworthy that he reported to the July 2006 VA examiner that he denies any specific traumatic events concerning his knees.  Instead, he reported that pain and stiffness have been affecting him in a gradual fashion and lately in a very intense manner.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran).  But see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for hypertension and a bilateral knee disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.







(CONTINUED NEXT PAGE)

ORDER

The appeal in the claim for entitlement to service connection for sleep apnea is dismissed.

Service connection for low back, cervical spine and left shoulder disorders is granted.

Service connection for hypertension and a bilateral knee disorder is denied.


REMAND

VA Examination and Medical Opinion for an Acquired Psychiatric Disorder

The Veteran has asserted he has developed an acquired psychiatric disorder, including PTSD, due to an incident in February 1991, while guarding prisoners in Khobar Towers, Saudi Arabia.  The Veteran submitted literature that details how Military Police members of a Puerto Rico National Guard unit, while stationed in Khobar Towers, had to use a "show of force" to put down a riot by POWs during the time of Desert Storm.  His DD Form 214 confirms he was a Military Policeman during this period in a Puerto Rico National Guard unit, and stationed in Southwest Asia as part of Operation Desert Shield/Storm.  A sworn statement by W.A., a serviceman in his unit, details that they had to fire shots to control the POW riot in February 1991.  

His private treatment records by Dr. R.M. indicate recent treatment and diagnoses for PTSD and generalized anxiety, but there is no medical opinion evidence that attributes any current acquired psychiatric disorder to his alleged traumatic stressor experience.  

During the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like this, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f) (2011).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The Board finds a new VA examination and medical opinion is warranted to resolve the Veteran's claim, especially in light of the liberalized criteria for PTSD claims.

Moreover, the Veteran and his wife also allege a continuity of psychiatric symptomatology since service, including nervousness, anxiety, flashbacks, nightmares, bad mood, social withdrawal, sadness and anger.  The buddy statement from W.A. also stated that the Veteran began to suffer behavioral changes and nightmares soon after the alleged traumatic experience, while still in service.  The lay statements are certainly competent since only relating what has been observed and experienced by the Veteran, wife and friend, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Moreover, a service treatment record in June 1991, entitled, "Southwest Asia Demobilization/Redeployment Medical Evaluation," records his positive complaints of having had nightmares or trouble sleeping.  The Board finds the Veteran's statements, of a continuity of psychiatric symptomatology since service, to be credible.  Here, there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In light of the cumulative record, the Veteran needs to undergo a VA examination to determine both the nature and etiology of his claimed acquired psychiatric disorder, including whether due to the alleged in-service traumatic stressor.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  




The examiner should respond to the following:

(a)  The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria for respective diagnoses, including PTSD and anxiety.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b)  If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor.  

The examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, of the type contemplated by the revisions to 38 C.F.R. § 3.304(f)(3).

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such periods of service, including to any in-service stressor?

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted onset of psychiatric symptomatology during service in Southwest Asia as part of Operation Desert Shield/Storm from January to July 1991, and post-service continuity of symptoms of psychiatric difficulties.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  

2.  Then readjudicate the remaining claim for an acquired psychiatric disorder in light of the additional evidence and consideration of the changes to 38 C.F.R. § 3.304(f)(3) during the pendency of this appeal.  If the remaining claim is not granted to the Veteran's satisfaction, send him and his attorney another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


